Order, Supreme Court, New York County (Robert Lippmann, J.), entered on or about May 24, 2001, which, upon the grant of reargument, adhered to the order of *388the same court and Justice, entered February 26, 2001, denying petitioner’s motion to discharge a mechanic’s lien summarily pursuant to Lien Law § 19 (6), unanimously affirmed, without costs. Appeal from the order entered February 26, 2001, unanimously dismissed, without costs, as superseded by the appeal from order entered on or about May 24, 2001.
Petitioner’s motion to vacate respondent’s mechanic’s lien upon the ground that the lien had not been timely filed, was properly denied since issues of fact exist as to whether work performed at the subject premises within the statutory eight-month period was performed pursuant to the parties’ contract, or constituted warranty or repair work, or new work outside the parties’ contract (see, Lien Law § 10 [1]; Nelson v Schrank, 273 App Div 72; J. Adelman, Inc. v Church Extension Comm, of Presbytery of N.Y., 136 Misc 810). Concur—Nardelli, J.P., Tom, Buckley, Rosenberger and Ellerin, JJ.